Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 53-58) in the reply filed on 11/01/2022 is acknowledged.
Claim Objections
Claim 58 objected to because of the following informalities:  Please add a comma (,) between “the mattress” and “the undertuck extensions” in line 3 of the claim.  Appropriate correction is required.
Claim 72 is objected to because of the following informalities:  Please add a period (.) at the end of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 53, 55, 56, 67, and 69-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budinquest (US Patent 2,789,292).
Regarding Claim 53, Budinquest discloses a fitted anchor for a replaceable sleeping surface, comprising: 
a mattress anchor (17 and 24), configured to anchor to a mattress, including: 
a mattress protector layer (24); and 
an anchor portion (17), the anchor portion including four side panels (18 and 19) to respectively cover each of four sides of the mattress; 
an attachment or a releasable attachment mechanism (22) provided on a top boundary of the four side panels, configured to releasably attach to a sleeping surface to cover the mattress; and 
a bottom portion (25) to cover, at least in part, a bottom surface of the mattress.
Regarding Claim 55, Budinquest discloses wherein the mattress protection layer is one of attached or releasably attached to the mattress anchor below the releasable attachment mechanism (see Col. 3, Lines 3-16).
Regarding Claim 56, Budinquest discloses  a sleeping surface (23), configured to cover a top surface of the mattress and to releasably attach to the releasable attachment mechanism.

Regarding Claim 67, Budinquest discloses a method of providing a fitted anchor for a replaceable sleeping surface, comprising: 
providing a mattress anchor (17 and 24), configured to anchor to a mattress, the mattress anchor including: a mattress protector layer (24); and an anchor portion (17), the anchor portion including four side panels (18 and 19) to respectively cover each of four sides of the mattress; 
providing an attachment or a releasable attachment mechanism (22) on a top boundary of the four side panels, the attachment or releasable attachment mechanism configured to releasably attach to a sleeping surface (23) to cover the mattress; and 
providing a bottom portion (25) to cover, at least in part, a bottom surface of the mattress.
Regarding Claim 69, Budinquest discloses wherein the mattress protection layer is configured to be attached or releasably attached to the mattress anchor below the releasable attachment mechanism (see Col. 3, Lines 3-16)
Regarding Claim 70, Budinquest discloses providing a sleeping surface (23), the sleeping surface configured to cover a top surface of the mattress and to releasably attach to the releasable attachment mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 54, 58, 68, 72, and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budinquest (US Patent 2,789,292) in view of Kafai (US Patent 5,003,655).
Regarding Claim 54, Budinquest discloses the use of 4 diagonal straps (25) or tabs (15) on the bottom surface of the mattress.  Budinquest fails to disclose wherein the bottom portion of the mattress anchor either: covers the entire bottom surface of the mattress; or includes an undertuck extension of each of the four side panels, each configured to tuck underneath the bottom surface of the mattress, the undertuck extensions together defining a periphery, and a fabric band being releasably attached to the periphery.  Kafai teaches wherein the bottom portion of the mattress anchor either: covers the entire bottom surface of the mattress; or includes an undertuck extension (46) of each of four side panels, each configured to tuck underneath the bottom surface of a mattress, the undertuck extensions together defining a periphery, and a fabric band (47B)  being releasably attached to the periphery.  Budinquest and Kafai are analogous art because they are from the same field of endeavor, i.e. bedding. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the bottom portion of Budinquest with the extensions and fabric band of Kafai.  The motivation would have been to more firmly hold the anchor in place, thus helping to further prevent a child from dislodging the anchor from the mattress.
Regarding Claim 58, Budinquest as modified teaches wherein the bottom portion of the mattress anchor includes an undertuck extension (Kafai: 46) of each of the four side panels, each configured to tuck underneath the bottom surface of the mattress, the undertuck extensions together defining a periphery, and a fabric band (Kafai: 47B) being releasably attached to the periphery, and further comprising a sleeping surface (Budinquest: 23), configured to cover a top surface of the mattress and to releasably attach to the releasable attachment mechanism (Budinquest: see Fig. 4).

Regarding Claim 68, see claim 54 rejection.
Regarding Claim 72, see claim 58 rejection.
Regarding Claim 73, see claim 56 rejection.

Claim(s) 57 and 71  is/are rejected under 35 U.S.C. 103 as being unpatentable over Budinquest (US Patent 2,789,292) in view of Official Notice.
Regarding Claims 57 and 71, Budinquest fails to disclose wherein the releasable attachment mechanism is a zipper, and wherein the sleeping surface is releasably attached to the mattress anchor by the zipper.  Budinquest instead discloses buttons or snap fasteners (see Col. 2, Lines 10-14).  Examiner takes Official Notice that zippers were well-known within the art before Applicant’s filing.   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the buttons of Budinquest with zippers, since it would been simple substitution of one known element (buttons) for another (zipper) to obtain predictable results (attaching the sleeping surface 23 to anchor portion 17).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619